9DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Attolini et al., (U.S. 2017/0032344 A1), discloses system includes a system wherein first and second communications devices respectively associated with first and second users, each of the first and second communications devices comprising a processor and memory associated therewith. The server nay be configured to maintain a database comprising first and second communication profiles respectively associated with the first and second users, maintain first and second value accounts respectively associated with the first and second communication profiles, generate a public opportunity (e.g. job opportunity) database, and post a given job opportunity from the second user on the public job opportunity database. Each of the first and second communication profiles may include an actual email address, a masked email address, and at least one communication preference value. The first communications device may be configured to send a message from the actual email address of the first user to the masked email address of the second user of the second communications device via 
 	However, Attolini et al or any other prior art, fails to disclose a system or a non- transitory computer readable medium having instructions wherein receiving an email addressed to a cloaked end user address, wherein the email is sent from a relying party email address, and wherein the domain of the cloaked end user address and the domain associated to the processor-based cloaked ID system are the same domain;
identify an end user specified address as well as any URLs associated to the cloaked
end user address based on an end user profile; determine whether the end user profile contains a previous association between the relying party email address and a cloaked relying party email address, wherein the relying party email address has a different domain than the cloaked relying party email address; in response to determining the end user profile does not contain a previous association between the relying party address and the cloaked relying party email address, generate a new cloaked relying party email address and associate the new cloaked relying party email address to the end user profile, the cloaked end user address and any of the said associated relying-party URLs, wherein the new cloaked relying party email address is generated with a domain different than the relying party address; and send the email to the identified end user specified address, wherein the email is configured with a reply-to email address comprising the new cloaked relying party email address.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOE CHACKO/Primary Examiner, Art Unit 2456